Lahtinen, J.
(dissenting). We respectfully dissent. As the majority recognizes, “[t]he threshold question in any negligence action is: does defendant owe a legally recognized duty of care to plaintiff?” (Hamilton v Beretta U.S.A. Corp., 96 NY2d 222, 232). The answer in this case is yes. According to the Court of Appeals, “[w]hen one undertakes work in a public highway which, unless carefully done, will create conditions which are dangerous to members of the public using the highway, in the usual and ordinary manner, he is under a duty to use requisite care. That duty cannot be delegated” (Boylhart v DiMarco & Reimann, 270 NY 217, 221; see, Tytell v Battery Beer Distrib., 202 AD2d 226, 227; Osgood v Winkelman Co., 274 App Div 694, 700, mot dismissed 299 NY 679; see generally, English v City of Albany, 235 AD2d 977, 979; Colonno v Executive I Assocs., 228 AD2d 859, 860).
The majority concludes that defendant San Juan Construction and Sales Company (hereinafter defendant) does not owe a duty of care to plaintiffs for three reasons: first, the guiderail that had been installed was “plainly visible to * * * the traveling public”; second, “the class of potential plaintiffs is virtually limitless” and liability would extend “in perpetuity” or until a new guiderail is erected; and third, plaintiffs have not demon; strated that “defendant’s performance of the underlying contract induced any detrimental reliance.” For the reasons that follow, we conclude that the majority’s proffered justifications are either erroneous or militate in favor of imposing a duty of care in this case.
Initially, although the majority states that an open and apparent injury-causing defect is a consideration that mitigates against the imposition of a duty, we note that it does not specifically discuss the defect in this case. The issue is not, as the majority contends, whether the guiderail that had been *25installed was visible to passing motorists,1 but whether the defect itself — the missing 100 feet of guiderail — was open and apparent. To suggest, either explicitly or inferentially, that travelers could “readily observ[e]” the 100 feet of missing guide-rail is logically and realistically untenable. First, as the majority notes, even highly trained experts did not realize that 100 feet of guiderail was missing. Moreover, such an observation could be made by a motorist only if he or she stopped at the guiderail, measured it and, most importantly, knew how much guiderail that defendant was supposed to install. Because the defective nature of the guiderail was not visually apparent to plaintiffs and other traveling motorists, we conclude that this factor favors the recognition of a duty of care in this case.
Second, the “temporal proximity” and “detrimental reliance” doctrines are not relevant considerations in this case. Notably, the cases that the majority cites in support of the doctrines’ application differ from the circumstances presented here in at least one significant respect — each involved the negligent performance of an ongoing, maintenance service contract (see, Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579; see also, Eaves Brooks Costume Co. v Y.B.H. Realty Corp., 76 NY2d 220), whereas completed construction contracts are at issue in this case. Thus, it is legally and factually impossible for plaintiffs to demonstrate “ ‘detrimental reliance * * * on continued performance’ ” of defendant’s contractual obligations (Palka v Servicemaster Mgt. Servs. Corp., supra, at 587, quoting Eaves Brooks Costume Co. v Y.B.H. Realty Corp., supra, at 226) under any circumstances because once the construction project was complete, defendant no longer had any obligations to perform.
Finally, although we agree that a duty of care would extend to a large class of potential plaintiffs until the negligently constructed guiderail is corrected, in our opinion, defendant voluntarily assumed this duty when it agreed to install a safety device designed for the sole purpose of protecting travelers who utilize the Thruway. “[T]he concept of a duty of care * * * has meaning only when it is considered in relation to both the harm that the duty exists to prevent and the class of individuals to whom it is owed” (Waters v New York City Hous. Auth., 69 NY2d 225, 228-229). Chief Judge Cardozo taught us that “ ‘[t]he risk reasonably to be perceived defines the duty to be *26obeyed, and risk imports relation; it is risk to another or to others within the range of apprehension’ that delimits the duty’s scope” (id., at 229, quoting Palsgraf v Long Is. R. R. Co., 248 NY 339, 344). Thus, to determine whether plaintiffs were within the zone of defendant’s duty, we must assess the risks that would foreseeably emanate from the negligent construction of the guiderail and the individuals who would “ ‘be foreseeably endangered’ ” (Colonno v Executive I Assocs., supra, at 860 [citation omitted]) by those risks (see, Hamilton v Beretta U.S.A. Corp., supra, 232-233).
The subject guiderail was designed to serve one overriding purpose: to protect automobile drivers and passengers from veering off the highway and encountering inherently dangerous, and potentially fatal, situations (see, Appelbaum v County of Sullivan, 222 AD2d 987, 990) — such as uncontrollably speeding down a steep embankment. Defendant, an experienced public works contractor, could reasonably foresee that its failure to construct the guiderail in accordance with specified contractual and safety criteria created a condition that posed a danger to individuals who traveled in the vicinity of the defective guide-rail.2 Consequently, we conclude that defendant voluntarily assumed a duty that extended to plaintiffs and other individuals who utilized the portion of the Thruway where the negligently constructed guiderail was installed.
In light of this conclusion, it is necessary to briefly address defendant’s remaining contentions. First, defendant is not entitled to summary judgment on the basis of proximate causation because “the fact that the alleged defect ‘did not cause plaintiff[s’] vehicle to leave the roadway in the first instance is of no moment’ ” since the allegedly defective guiderail might constitute “ ‘a substantial factor in aggravating plaintifffs’] injuries’ ” (Temple v Chenango County, 228 AD2d 938, 940, quoting Gutelle v City of New York, 55 NY2d 794, 796; see, e.g., Gomez v New York State Thruway Auth., 73 NY2d 724, 725; Lacey v Horan, 119 AD2d 806, 807; Pontello v County of Onondaga, 94 AD2d 427, 431, lv dismissed 60 NY2d 560). Further*27more, the experts’ affidavits proffered by plaintiffs raise a triable issue of fact regarding defendant’s failure to construct the guiderail in accordance with contractual specifications. We would therefore affirm the order of Supreme Court in all respects.
Crew III and Rose, JJ., concur with Mercure, J. P.; Lahtinen and Mugglin, JJ., dissent in a separate opinion by Lahtinen, J.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the motion of defendant San Juan Construction and Sales Company for summary judgment; said motion granted, summary judgment awarded to said defendant and complaint dismissed against it; and as so modified, affirmed.

. Although we agree that the 212.5 feet of guiderail that defendant installed was visible to Thruway motorists, we question how visible the guiderail was during the night or in hazardous weather conditions or both.


. Indeed, the majority analogizes the circumstances presented here to cases which address liability arising out of the operation or ownership of real property. As the majority recognizes, the zone of duty in those cases extends to “tenants, employees and ‘others who might reasonably be expected to be on the premises’ ” (quoting Waters v New York City Hous. Auth., supra, at 230). In our opinion, virtually any member of the public, including plaintiffs, could “reasonably be expected” to travel on the pertinent portion of the Thruway and defendant was undoubtedly aware of this fact when it voluntarily agreed to install the guiderail.